Hayne, C.
The sole question in this case is, whether the real estate brokers whom the defendant employed “to sell”' certain real property had authority to execute a contract to convey. We think that upon the authority of Duffy v. Hobson, 40 Cal. 244, 245, 6 Am. Rep. 617, it must be held that they had not, and that the case of Rutenberg v. Main, 47 Cal. 219, is not in point.
We therefore advise that the judgment and order denying a new trial be affirmed.
*618Foote, C., concurred.
Belcher, C. C., took no part in this opinion.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.